             Exhibit A




Case 2:18-cv-01152-JPS Filed 08/05/19 Page 1 of 8 Document 36-1
Employee                     First           Initial
               Last Name
   ID                       Name           Allocation
      17   Ahlswede        Eileen      $      1,060.12
     114   Martin          Margaret    $      5,166.30
     156   Bannister       Mary        $      5,075.93
     177   Konkel          Therese     $        582.17
     178   Vaughan         Katherine   $        959.92
     225   Steininger      Catherine   $        311.54
     260   Pogreba         Karen       $      2,614.10
     294   Mattice         Judith      $      3,748.05
     307   Toney           Rochelle    $      1,468.84
     332   Wallace         Debra       $      1,824.92
     384   Bauman          Sylvia      $      1,512.13
     434   Reuter          Roseann     $        477.75
     469   Butler          Sue         $        559.13
     517   Niebuhr         Denette     $        931.53
     570   Ross            Kenneth     $      1,166.10
     571   Hahn            Linda       $        900.72
     713   Demarte         Marlene     $      3,206.67
     773   Johnson         Raymond     $      1,566.85
     779   Johnson         Kevin       $      2,980.38
     839   Jashinsky       Debra       $      1,855.52
     840   Foley           Susan       $        463.67
     954   Kickbush        Diane       $      3,660.10
     967   Christenson     Heidi       $        535.51
     978   Omelina         Robert      $      1,820.78
    1043   Nowak           Jean        $      1,786.70
    1046   Lorscheter      Lisa        $      1,010.69
    1099   Kevlin          James       $      1,734.76
    1184   Geary           Deborah     $        616.91
    1241   Bestor          Mary        $        282.51
    1290   Trutwin         Mary        $        139.24
    1292   Austad          Heather     $        338.24
    1408   Pautz           Tami        $         55.73
    1546   Roepke          Kathryn     $        614.51
    1590   Zimmerman       Kathleen    $      1,418.97
    1609   Bertram         Lori        $      1,379.62
    1645   Schulz          Sandra      $      2,883.59
    1654   Sandlass        Amy         $         62.56
    1836   Thompson        Amy         $      1,143.66
    2008   Kogutkiewicz    Katie       $        530.89
    2099   Poehlein        Susan       $      1,176.43
    2682   Derby           Susan       $      2,502.94
    2731   Adams           Nicole      $      1,275.18
    2883   Wesela          Anne Marg   $      1,677.48
    2898   Connell         Denise      $        195.03


           Case 2:18-cv-01152-JPS Filed 08/05/19 Page 2 of 8 Document 36-1
Employee                       First          Initial
              Last Name
   ID                         Name          Allocation
    2996   Rothman          Angela      $      3,107.75
    3016   Migliaccio       Jennifer    $      1,796.89
    3172   Dziubek          Dawn        $        527.69
    3252   Hennes           Matthew     $      1,954.37
    3283   Scolman          Faye        $      2,604.80
    3307   DeWalt           Susan       $      2,288.92
    3685   Watson           Dondale     $      1,587.59
    3692   Brown            Addie       $      1,315.63
    3718   Kruk             Kristin     $      1,726.28
    3883   Coggins          Molly       $        504.57
    3919   Truse            Courtney    $      2,935.33
    3968   Bub              Farrah      $      1,675.13
    5780   Sponholz         Joni        $      1,314.53
    5821   Taylor           NiToya      $      1,022.22
    5927   Healy            Christine   $      1,790.08
    5954   Zenk             Jim         $      1,242.84
    5965   Skorzewski       Jeremy      $      2,722.00
    6103   Weiss            Michelle    $        125.82
    6113   Maas             Doreen      $      1,240.65
    6118   Gross            Nadine      $      1,262.05
    6120   Feldmeyer        Alice       $      1,058.11
    6129   Plotkin          Carla       $      2,026.52
    6131   Harlow           Tammy       $      2,388.90
    6139   Vilione          Susan       $      2,317.26
    6140   Spence           Mimi        $      2,019.89
    6142   Schuelke         Susan       $      1,875.00
    6143   Nowak            Cindy       $      1,880.79
    6144   Dethloff         Valerie     $      2,273.02
    6148   McGinnis‐Brown   Patricia    $      1,325.15
    6151   Wittman          Nancy       $      2,422.49
    6154   Rindt            Rona        $      2,015.87
    6159   Jarecki          Lori        $      1,514.96
    6160   Forester         Susan       $      2,419.11
    6163   Arnold           Christine   $        905.17
    6238   Douglas          Timothy     $      2,058.62
    6374   Chapman          Kimberly    $      3,224.84
    6661   Leick            Kim         $      2,647.65
    6819   Mather‐Smith     Rebecca     $      1,742.09
    6900   Herzfeld         Patrice     $      1,187.37
    6978   Thurin           Stephanie   $        814.31
    7031   Kramer           Jessie      $      1,050.14
    7069   Witczak          Chris       $      1,519.21
    7111   Esteves          William     $      1,962.62
    7228   Kaltenbrun       Susan       $        916.94


           Case 2:18-cv-01152-JPS Filed 08/05/19 Page 3 of 8 Document 36-1
Employee                     First           Initial
              Last Name
   ID                       Name           Allocation
    7286   Jedkins        Markida      $      1,507.60
    7424   Zalewski       Jessica      $      1,554.51
    7498   Schleif        Paul         $      1,615.39
    7529   Lynn           Karen        $      2,336.61
    7604   Zaja           Julie        $        481.81
    7634   Mira Jr.       Tolentino    $      1,958.20
    7696   Campbell       Jennifer     $      2,397.64
    7791   Patchak        Hope         $         41.99
    7815   Korjenic       Ema          $      1,012.51
    7816   Reisinger      Catherine    $      2,375.67
    7847   Drayna         Rachel       $        419.95
    7934   Grande         Pamela       $        736.87
    8380   Abney          Sarah        $         18.66
    8436   Hinson         Cortina      $      2,228.97
    8514   Carlson        Terri        $      2,727.85
    8552   Rogalski       Wayne        $      3,380.93
    8762   Beier          Rachelle     $      2,192.32
    8892   Andresen       Shannon      $      2,127.05
    9058   Petersen       Shawn        $      1,407.17
    9081   Kusik          Brad         $      1,830.20
    9224   Ball           Alicia       $      2,982.23
    9644   Groneck        Shari        $      1,685.36
    9650   Sestock        Michelle     $        811.52
   10160   Kane           Kayla        $      2,223.63
   10202   Mielke         Daniel       $      1,193.73
   10203   Schmid         Jennifer     $      1,485.35
   10281   Kern           Jacqueline   $        253.50
   10304   Cannestra      Karen        $      1,604.82
   10315   Herman         Megan        $        194.31
   10327   Holmes         Heather      $         53.46
   10453   Bibo           Andrew       $      1,390.18
   10480   Hubert         Elizabeth    $        735.61
   10565   Sanchez        Edwin        $        411.83
   10567   O'Neil         Rachael      $         14.17
   10569   Barachy        Victoria     $      1,238.85
   10690   Perez          Jonathan     $      1,673.60
   10709   Carver         Victoria     $      1,521.45
   10801   Grode          Anne         $        832.15
   10827   Glover         Stacey       $        330.41
   10929   Gomez          Kristin      $      3,306.09
   10958   Luckett        Rita         $      2,347.24
   11027   Stephens       Renee        $        835.93
   11112   Berger         Gina         $      1,699.09
   11142   Shea           Susan        $        749.50


           Case 2:18-cv-01152-JPS Filed 08/05/19 Page 4 of 8 Document 36-1
Employee                     First           Initial
              Last Name
   ID                       Name           Allocation
   11145   Rupnow          Jessica     $        135.40
   11172   Luedtke         Laura       $        115.88
   11194   Carroll         Kelly       $      3,570.52
   11240   Meyer           Miranda     $         14.49
   11241   Mingus          Kristina    $        729.20
   11477   Vang            Thunder     $      1,354.04
   11821   Weimann         Kathryn     $         29.64
   11854   Glocka          Michelle    $      2,099.48
   11890   Bergl           Kate        $          5.47
   12076   Kimball         Lisa        $      2,347.82
   12099   Wagner          Lindsey     $          4.99
   12167   Clemans         Jessica     $        523.60
   12256   Carter          Debra       $        967.94
   12264   Siebel‐Mohler   Cynthia     $      2,133.09
   12410   Olivo           Melissa     $        381.91
   12459   Kirchner        Kathleen    $      1,624.17
   12549   Bryant          Louise      $      1,886.11
   12604   Budziszewski    Kristin     $        813.71
   12961   Ritzke          Rebecca     $      1,650.24
   12963   Sadler          Rachel      $      1,223.76
   13053   Vandenheuvel    Marlene     $      1,318.19
   13058   Garcia          Esmeralda   $        404.56
   13137   Runnoe          Katie       $      2,463.08
   13223   Herburger       Megan       $      1,812.91
   13486   Mueller         Catherine   $      2,373.18
   13526   Bollech         Kayla       $          4.98
   13702   Fuhreck         Jodie       $        215.24
   13723   Kuhn            Stephanie   $      1,051.50
   13747   Tiefenthaler    Katie       $      1,378.64
   13848   Gorecki         Dana        $        444.29
   13857   Edwards         Elena       $      2,394.79
   13921   Putz            Emily       $      2,292.65
   13927   Garvey          Lisa        $      1,586.21
   14119   Schultz         Lisa        $      3,832.76
   14173   Gustafson       Danielle    $      1,184.81
   14233   Kulis           Kate        $         27.65
   14249   Greseth         Kathleen    $      3,205.18
   14250   Repa            Dina        $        288.16
   14522   Grass           Patricia    $        619.48
   14736   Fillmer         Anna        $        743.36
   14853   Meyer           Amanda      $      1,156.60
   14861   Sylvester       Leslie      $      1,165.92
   14874   Koeppel         Amanda      $      1,731.34
   14944   Crouse          Randy       $        496.66


           Case 2:18-cv-01152-JPS Filed 08/05/19 Page 5 of 8 Document 36-1
Employee                      First           Initial
               Last Name
   ID                        Name           Allocation
   15068   Rodriguez       Luis         $      1,423.10
   15113   Braun           Patrick      $      1,673.62
   15125   Vos             Kimberly     $        856.67
   15181   Demick          David        $      2,042.07
   15202   Duncan          Jonathan     $      1,744.67
   15214   Martins         Harmony      $        222.37
   15217   Stewart         Ashley       $      1,812.60
   15276   Waite           Leslie       $      1,328.96
   15319   Brundage        Katherine    $      1,048.78
   15322   Kujawa          Jaclyn       $      1,801.98
   15525   Patterson       Paulette     $      1,158.85
   15551   Wieber          David        $      2,168.46
   16026   Graziano        Courtney     $         86.09
   16446   Nickel          Tracey       $         10.64
   16997   Doppke          Kathryn      $         24.59
   17159   Villa           Lorenzo      $        335.74
   17249   Morgan          Jessica      $        487.54
   17250   Spiekerman      Andrea       $        190.48
   17278   Russell         Jacqueline   $         74.38
   17322   Deschler        Debra        $      1,056.81
   17380   Jeske           Jonie        $      2,023.67
   17402   Austin          Felicia      $        926.39
   17405   Smith           Cristy       $        151.35
   17434   Wilke           Hali         $      1,098.36
   17558   Olson           Robert       $      1,964.33
   17659   Yogerst         Sarah        $      1,707.44
   17676   Butula          Shannon      $      2,183.39
   17677   Kasprzak        Ashley       $      1,514.39
   17754   Brown           Kirsten      $      1,053.11
   17899   Solano          Sandra       $        484.86
   17934   Sanchez         Sandra       $        325.74
   18038   Hillringhouse   Jennifer     $      1,501.29
   18064   Colla           Angela       $      1,456.45
   18429   Guiliani        Sarah        $      1,379.70
   18480   Baldwin         Jonathan     $        998.99
   18584   Zietlow         Alicia       $        798.71
   18587   Day             Alyssa       $        772.10
   18606   Pauley          Stefanie     $      1,899.23
   18664   Russell         Damon        $         55.38
   18727   Czuta           Alexis       $      1,301.52
   18728   Pretti          Micayla      $      1,498.01
   18756   Bell            Barbara      $      1,393.18
   18769   Ziemann         Sarah        $        202.14
   18781   Bull            Kelsey       $         10.83


           Case 2:18-cv-01152-JPS Filed 08/05/19 Page 6 of 8 Document 36-1
Employee                     First          Initial
              Last Name
   ID                       Name          Allocation
   18823   Minnema        Samantha    $        128.46
   18850   Xiong          Chao        $        489.62
   18899   Mead           Angela      $         63.91
   18923   Jeans          Laquetha    $        573.90
   18989   Colon          Aimee       $      1,180.19
   18995   King           Lora        $      1,196.49
   19095   Enderby        Luke        $        843.82
   19113   Liek           Katie       $        721.57
   19125   Reyes          Anita       $        872.52
   19143   Hintz          Lindsey     $        576.93
   19220   Walters        Quinette    $         30.01
   19242   Dallas         Ashley      $         66.53
   19273   McClure        Joseph      $        190.81
   19351   Jones          Tanisha     $        307.27
   19356   Claywell       Kelli       $        870.79
   19402   Lipke          Katie       $      1,061.32
   19409   O'Neal         La'Nita     $      1,761.72
   19473   Tata           Migena      $         66.64
   19565   Wagner         Leah        $      1,051.17
   19587   Dembiec        Sarah       $        712.67
   19647   Alvarez        Olivia      $         29.26
   19791   Sahal‐Green    Shaniya     $        197.22
   19795   Paquette       Aimee       $        707.35
   19846   Bertrand       April       $        611.44
   19934   Gavin          Heather     $        475.20
   19953   Maheras        Mary        $        530.51
   20051   McCosky        Molly       $          4.06
   20101   Simon          Kali        $        328.17
   20152   Schueppert     Annie       $        333.78
   20215   Czeszynski     Victoria    $        185.92
   20234   Oppermann      Jessica     $        264.08
   20432   Dykes          Nathaniel   $         56.94
     142   Schultz        Christine   $      1,880.80
     247   Suwalski       Karen       $      1,532.79
     258   Daniel         Virginia    $      3,645.14
    1192   Hawley         Colleen     $        802.45
    1256   Muehlenkamp    Nancy       $      1,086.54
    1314   Cutler Brown   Jan         $      1,500.75
    1740   Dunnick        Teresa      $      1,591.47
    1841   Duffy          Paula       $      2,462.53
    2002   Bravo          Sorainin    $      3,199.05
    5884   Zebell         Lori        $      3,314.64
    6114   Hayne          Babby       $      1,634.54
    6115   Tooley         Creighton   $      2,367.11


           Case 2:18-cv-01152-JPS Filed 08/05/19 Page 7 of 8 Document 36-1
Employee                         First           Initial
               Last Name
   ID                           Name           Allocation
    6146   Murphy             Gina         $      3,424.20
    6523   Davis Coffey       Janice       $      1,724.12
    6596   Petrakis           April        $      2,083.75
    6750   Mullins Jr.        Mayon        $      3,279.02
    7284   McKinley           Eric         $      1,021.20
    7660   Sternig            Mary         $      3,911.15
    8751   Newbauer           Paul         $      2,692.12
    8914   Robinson           Bridget      $      5,141.30
    9159   Vecellio           Stacey       $      1,335.58
   10448   Ekker              Kathryn      $        108.73
   11183   Juszczak           Nicole       $      3,741.43
   11271   Leung ‐ O'Connor   Siu Chi      $      3,441.10
   12110   Cronin             Margaret     $      1,035.39
   12776   Bausch             Barbara      $      2,107.84
   12943   Wooten             Emmett       $      2,127.34
   13238   Burks              Johnny       $      1,007.26
   13874   Stalewski          Daniel       $      4,486.76
   14138   Stanke             Cheryl       $      1,730.00
   14439   Stanwood           Randi        $      1,358.64
   15165   Miller             Brooke       $      1,705.04
   15352   Riedel             Sharon       $      2,947.45
   15353   Heimerl            Randy        $      2,186.00
   15503   Hunt               Floyd        $        503.59
   15747   Hughes             Andrew       $      4,080.33
   15805   Gregory            Amanda       $      2,593.06
   16860   Fickau             Lindsey      $      2,544.80
   17472   Reese              Christophe   $        732.01
   17611   Walker             Michelle     $      2,282.24
   17923   Strasser           Monique      $      1,958.58
   18080   Burgmeier          Amber        $      2,239.21
   19336   Pratt              Arielle      $        598.67
   19474   Simpson            Sierrah      $        399.93




           Case 2:18-cv-01152-JPS Filed 08/05/19 Page 8 of 8 Document 36-1
